Citation Nr: 1402296	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  07-38 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for adjustment disorder with mixed anxiety and depressed mood.

2.  Entitlement to a rating in excess of 50 percent for bilateral hearing loss.

3.  Entitlement to a rating in excess of 10 percent for tinnitus.

4.  Entitlement to a rating in excess of 20 percent for post traumatic arthritis, residuals of torn medial meniscus of the right knee.

5.  Entitlement to a rating in excess of 10 percent for instability of the right knee.

6.  Entitlement to a rating in excess of 20 percent for lumbosacral strain with degenerative disc disease and osteoarthritis. 

7.  Entitlement to a rating in excess of 10 percent for osteoarthritis of the left knee.

8.  Entitlement to an effective date prior to January 26, 2004 for the grant of service connection for lumbosacral strain with degenerative disc disease and osteoarthritis. 

9.  Entitlement to an effective date prior to May 6, 2005 for the grant of service connection for osteoarthritis of the left knee. 

10.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from April 1957 to October 1957 and from July 1958 to August 1958. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board observes that the Veteran was originally represented by a private attorney.  However, in February 2013, the attorney withdrew her representation.  Subsequently, the Veteran appointed Disabled American Veterans as his representative.  The Board recognizes the change in representation.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In December 2013, the Board sent a letter to the Veteran requesting clarification as to whether he wanted to appear at a hearing before the Board.  In a December 2013  statement, the Veteran responded that he did wish to appear at a Board hearing at the local RO.  In accordance with 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A.  § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Under the circumstances, this case must be returned to the RO so that the Veteran is afforded an opportunity to present testimony at a Board hearing.

To ensure that full compliance with due process requirements have been met, the case is hereby REMANDED for the following action:

The RO should schedule the Veteran for a Board hearing either at the local RO.  The RO should notify the Veteran and his representative of the date, time and place of the hearing.  Once the hearing is conducted, or in the event the Veteran cancels his hearing request or otherwise fails to report, the case should be returned to the Board. 

 (Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



